DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.10507567. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10507567. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same hopper trailer opener apparatus and method claims to use the hopper trailer opener.
Claim Objections
Claims 5, 9, and 10 are objected to because of the following informalities:
In Claim 5, line 1, “the base tool” should be “the base tool assembly” to be consistent with the previous claims.
In Claim 9, line 1, “the hopper trailer” should be “the hopper trailer opener” to be consistent with the previous claims.
Appropriate correction is required.
In Claim 10, it is unclear if the applicant is further limiting claim 9 by requiring only one stabilizer instead of one or more stabilizers as defined in claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 12 recites the limitation "the angled drive head" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it will be assumed that claim 12 was intended to depend on claim 11 and not claim 10.
The term "quick-connect" in claim 16 is a relative term which renders the claim indefinite.  The term "quick-connect" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if the term "quick-connect" is intended to mean actual structure components to separate the socket assembly from the drive shaft or that the part can just be physically separated or how "quick" is intended to be defined.  Such as, if the pieces are welded together and then the weld can just be broken to separate the two pieces.  For examination purposes, it will be assumed based on specification paragraph [0027], that the “quick-connect” is intended to be any type of structure used to separate two parts with two hands without the use of additional tools.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Galat (US 6055887).
Regarding Claim 1, Galat discloses an extension shaft assembly (Fig. 6, item 12), a base tool assembly (Fig. 6, item 25), a motor (Fig. 6, item 10, Col. 2, lines 13-14) contained within a motor housing (Fig. 6, item 18, Col. 2, lines 17-18) and a rotatable drive (Fig. 6, Col. 2, line 24-25) configured to be rotated by the motor, the rotatable drive having a drive head (Fig. 6, item 30 points to the drive head) and a spindle (Fig. 6, item 24) attached to the rotatable drive and protruding from the drive head, and wherein the extension shaft assembly comprises a drive shaft (Fig. 6, item 26, Col. 2, lines 35-36) having an end (Fig. 6, near item 28) comprising a base tool assembly connector (Fig. 6, item 36) configured to be removably coupled to the rotatable drive of the base tool assembly (Fig. 6, Col. 2, lines 36-41) and an opposing end (Fig. 6, near item 14).
Galat also discloses and teaches a trailer coupler (Fig. 6, item 14, Col. 2, lines 13-24;  discloses it to be a wrench socket).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the wrench socket in 
 Regarding Claim 4, Galat discloses that the motor is a pneumatic motor, an electric motor, a battery-powered motor, or a hydraulic motor (Col. 2, lines 13-17).
Regarding Claim 11, Galat discloses that the drive head is an angled drive head (Fig. 6, item 30 points to the drive head, Col. 2, lines 28-31).
Regarding Claim 12, Galat discloses that the angled drive head has an angle of about 90 degrees (Fig. 6, item 30 points to the drive head, Col. 2, lines 28-31).
Regarding Claim 15, Galat discloses and teaches that the trailer coupler comprises a socket assembly drive (Fig. 6, item 14, Col. 2, lines 13-24;  discloses it to be a wrench socket) sized and shaped for a rotatable coupler of the opening mechanism of the hopper trailer.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the wrench socket in Galat with an appropriate sized socket to fix a hex head of a specific trailer hopper door device.  A trailer hopper door was described as having a hex head as stated in specification paragraphs [0014] and [0020].  This would allow a user to have the ability to open hopper doors on multiple types of trailers.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Galat as applied to claim 1, in view of Kuo (US 7040414).
Regarding Claim 2, Galat discloses a trigger lever (Fig. 1, item 16).
Col. 1, lines 44-59).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to trigger level of Galat with the ability to adjust the motor direction or speed as in Kuo, because having the ability to control direction and speed of the base tool via the trigger level allows the user to quickly open or close the trailer hopper door as the required speed to save time.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Galat as applied to claim 1, in view of Chen et al. (US 2017/0001603), hereinafter Chen.
Regarding Claim 3, Galat does not disclose a torque reaction bracket fixedly attached to the base tool assembly. However, Chen teaches a torque reaction bracket fixedly attached to the base tool assembly (Fig. 2, item 158).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the base tool assembly of Galat with the torque reaction bracket as in Chen, because the torque reaction bracket will prevent the base tool assembly from rotating in reaction to the torque applied to the trailer hopper door (para. [0050]).
Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Galat as applied to claim 1, in view of Cobzaru et al. (US 2004/0177978), hereinafter Cobzaru.
Regarding Claim 5, Galat does not specifically disclose the base tool assembly further comprises an end having a fitting connectable to a source of power.  However, Cobzaru teaches a fitting connectable to a source of power (Fig. 2, item 20, para. [0033]). It would have been obvious to one of ordinary skill in the art at the time the 
Regarding Claim 6, Galat does not specifically disclose the source of power is pressurized source of air supplied by attachment to the fitting.  However, Cobzaru teaches the source of power is pressurized source of air (Fig. 2, item 20, para. [0033]).  Therefore, it would have been further obvious to modify the base tool assembly of Galat with a source of power that is pressurized air as in Cobzaru, because using pressurized air for the base tool allows it to produce a higher torque than if it was powered by electricity and prevents electrical shock if used in wet conditions.  
Regarding Claim 9, Galat does not specifically disclose at least one attachment stabilizer centrally positioned at a base of the spindle.  However, Cobzaru teaches at least one attachment stabilizer centrally positioned at a base of the spindle (Fig. 2, item 72, thrust bearing or attachment stabilizer).  Therefore, it would have been further obvious to modify the rotatable drive of Galat with at least one attachment stabilizer as in Cobzaru, because at least one attachment stabilizer will provide longitudinal support (para. [0044]). 
Regarding Claim 10, Galat does not specifically disclose at least one attachment stabilizer centrally positioned at a base of the spindle.  However, Cobzaru teaches at least one attachment stabilizer centrally positioned at a base of the spindle (Fig. 2, item 72, thrust bearing or attachment stabilizer).  Therefore, it would have been further obvious to modify the rotatable drive of Galat with at least one attachment para. [0044]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Galat as applied to claim 1, in view of Cummings et al. (US 2012/0279362), hereinafter Cummings.
Regarding Claim 7, Galat does not specifically disclose that the motor is configured to provide 40 to 250 ft-lbs of torque.  However, Cummings teaches a motor configured to provide 40 to 250 ft-lbs of torque (para. [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the motor of Galat to produce 40 to 250 ft-lbs of torque as in Cummings, because a motor configured to provide 40 to 250 ft-lbs of torque ensures that the device can open or close the trailer hopper door without over rotating and stripping the door controller. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Galat as applied to claim 1, in view of Sawano et al. (US 2017/0036337), hereinafter Sawano.
Regarding Claim 8, Galat does not specifically disclose that the motor has a maximum speed of 20 to 140 rpms.  However, Sawano teaches a motor with a max of 20 to 140 rpms (para. [0038]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the motor of Galat to maximum speed of 20 to 140 rpms as in Sawano, because limiting the motor’s speed ensures that the user has time to react and not over tight the hopper door device while ensuring work efficiency. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Galat as applied to claim 1, in view of Treppard (US 2896955).
Regarding Claim 13, Galat discloses the spindle comprising a square drive (Fig. 6, item 24, Col. 2, lines 19-21) configured to mate with an end of the extension shaft assembly (Fig. 6, item 36, Col. 2, lines 45-48).
Galat does not disclose a threaded stud. However, Treppard teaches a threaded stud (Fig. 4, item 38).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the spindle of Galat with a threaded section as in Treppard, because having a thread stud would ensure a more secure connection between the drive and the extension shaft assembly.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Galat as applied to claim 1, in view of Su (US 2013/0333528).
Regarding Claim 14, Galat does not specifically disclose a drive hub sized and shaped to fit over the spindle.  However, Su teaches a drive hub (Fig. 2, item 10, under the broadest reasonable interpretation the drive hub can be any piece that can connect the base tool assembly and the extension shaft assembly and transfer the rotational force generated, which the device of Su can accomplish).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the spindle of Galat with a device in Su, because adding a device hub allows the user to attached different extension shaft assemblies to the base tool assembly. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Galat as applied to claim 15, in view of Lin (US 2013//0149027).
Regarding Claim 16, Galat does not specifically disclose a quick-connect mechanism.  However, Lin teaches a quick-connect mechanism (Figs. 1A, 1B, and 2, para. [0004-0007] and [0029]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the socket assembly and drive shaft of Galat with a quick-connect mechanism as in Lin, because adding a quick-connect mechanism allows the user to quickly take apart the device for storage or use another sized socket. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Galat as applied to claim 15, in view of Su (US 2013/0333528).
Regarding Claim 17, Galat does not specifically disclose one or more socket extenders.  However, Su teaches another socket extender (Fig. 2, item 10, not a washer as stated in the spec but an actual socket extender to enable further reach of the device).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the socket assembly of Galat with another socket extender as in Su, because adding a another socket extender will increase the reach of the trailer opener or ensure the socket fits the trailer hopper door controller hex head. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Galat as applied to claim 1, in view of Radif (US 2009/0126960).
Regarding Claim 18, Galat does not disclose a locking mechanism configured to temporarily prevent the extension shaft assembly from rotating.  However, Radif teaches a locking mechanism configured to temporarily prevent the extension shaft assembly from rotating (Fig. 2, para. [0002] and [0014], reading the claim for its broadest reasonable interpretation, then the lock does not have to be external to the base tool assembly and can be internal.).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the extension shaft assembly of Galat with the ability to lock the shaft as in Radif, because being able to lock the extension shaft in position will allow the user to hold the trailer hopper door open and prevent accidental turning of the shaft. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Galat (US 6055887) in view of Bremer et al. (US 20170136933), hereinafter Bremer, and Chen et al. (US 20170001603), hereinafter Chen.
Regarding Claim 20, Galat discloses an extension shaft assembly (Fig. 6, item 12), a base tool assembly (Fig. 6, item 25), a motor (Fig. 6, item 10, Col. 2, lines 13-14) contained within a motor housing (Fig. 6, item 18, Col. 2, lines 17-18) and a rotatable drive (Fig. 6, Col. 2, line 24-25) configured to be rotated by the motor, the rotatable drive having a drive head (Fig. 6, item 30 points to the drive head) and a spindle (Fig. 6, item 24) attached to the rotatable drive and protruding from the drive head, and wherein the extension shaft assembly comprises a drive shaft (Fig. 6, item 26, Col. 2, lines 35-36) having an end (Fig. 6, near item 28) comprising a base tool assembly connector (Fig. 6, item 36) configured to be removably coupled to the rotatable drive of the base tool assembly (Fig. 6, Col. 2, lines 36-41) and an opposing end (Fig. 6, near item 14).
Galat also discloses and teaches a trailer coupler (Fig. 6, item 14, Col. 2, lines 13-24;  discloses it to be a wrench socket).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the wrench socket in 
Galat is silent on positioning the hopper trailer opener tin contact with an opening mechanism of a hopper trailer to open a gate.  However, Bremer teaches a hopper door opening and closing device (Fig. 9, item 42, paras. [0004] and [0029], manual opening and closing of the hopper trailer gate with a hand crank).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the device of Galat to open or close a hopper gate as defined in Bremer, because being able to open and close with a device instead of by hand because of the difficulty to manually provide the necessary force to move the sliding door (para. [0004]). 
Galat does not explicitly claim the device is hand-held to automate a job that use to be manual on a trailer.  However, Chen teaches an automated hand-held device to work on a trailer (Fig. 1, item 10, paras. [0007] and [0029], using a power tool instead of a hand crank).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a power tool of Galat instead of a hand crank to open or close a hopper gate on a trailer as taught by Chen, because using a power tool for a task on a trailer originally done by hand crank will save time and improve safety by preventing strain. 
Allowable Subject Matter
Claim 19 would be allowable if rewritten in independent form and including all of the limitations of the base claim and any intervening claims, in addition to the double patenting rejection.
Conclusion
This is a continuation of applicant's earlier Application No. 15/646,402.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nett (US 5149230) teaches variable motor speed with trigger.  Giardion (US 6250399) teaches adjust motor direction with trigger. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        02/16/2021

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723